DETAILED ACTION
    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    Change of Examiner
Please note that the Examiner for this application has changed. Future correspondence should be directed to Teresa Knight, Art Unit 1632, whosecontact information can be found below.
Withdrawn Rejection
The rejection of claims 1, 2, and 4-7 under 35 U.S.C. 112, second paragraph for being indefinite is withdrawn in view of the claim amendments in the Response of June 15, 2022.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Biol Reprod. 2010) in view of Goel et al. (Biol Reprod. 2007), Dirami et al. (Biol Reprod. 1999), Park et al. (J Assist Reprod Genet. 2014), Yu et al. (Stem Cells Int. 2017), Wang Y et al. (Mol Reprod Dev. 2015), Oatley et al. (US Pat App. No. 2013/0211186), Guangxi University (CN103805560 ), Lima et al. (Biol Reprod. 2016), and Pegg (Method Mol Biol, 2007), as evidenced by Ecologix (Feb 2022) and ThermoFisher (Sept 2017).
Regarding claim 1, steps 1 and 2- Kim et al teaches a method for the isolation and enrichment of testicular gonocytes (Abstract). They teach that testes of crossbred piglets aged 10-14 days were obtained from a local farm and washed with Dulbecco’s phosphate buffered saline (PBS) (Page 1163, Acquisition of Testes and Preparation of Cell Suspensions).
Regarding claim 1, steps 4 and 5- Kim et al teaches that to harvest donor testis cells, the tissues were dissociated using a sequential enzyme digestion procedure (page 1163, Acquisition of Testes and Preparation of Cell Suspensions). First, all visible connective tissue and tunica albuginea were removed, followed by digestion with collagenase (1mg/mL) and hyaluronidase (1mg/mL) in PBS at 37C for 15 minutes with constant agitation (i.e. violent shaking/continuous shaking 2-3 times) (Page 1163, Acquisition of Testes and Preparation of Cell Suspensions). Testis tissue was then washed with PBS and further digested with a mixture of trypsin (0.25%) and DNase (7mg/mL) (i.e. deoxyribonuclease (page 1163, Acquisition of Testes and Preparation of Cell Suspensions). 
FBS was then added to the solution to stop further enzymatic digestion (i.e. making the first solution) (Page 1163, Acquisition of Testes and Preparation of Cell Suspensions).
Regarding claim 1, step 6- Kim et al teaches that the cell suspension was then filtered through a strainer with a pore size of 40µM (page 1163, Acquisition of Testes and Preparation of Cell Suspensions). It is noted that 80-mesh, 200-mesh, and 300-mesh cell sieves correspond to 177uM, 74uM, and 44-53uM sieves/filters, respectively, as evidenced by Ecologix (Mesh to Micron conversion table).
Regarding claim 1, step 7- Kim et al teaches that following straining, the cell suspension was centrifuged and the pellet resuspended in DMEM (i.e. made a second cell suspension) (Page 1163, Acquisition of Testes and Preparation of Cell Suspensions).
Regarding claim 2- Kim et al teaches that pig testes were obtained from piglets according to procedures approved by the Animal Care and Use Committee of Chungang University, indicating that minimal distress conditions were utilized to obtain tissue samples (i.e. anesthetized animals) (pg. 1163, Acquisition of Testes and Preparation of Cell Suspensions).  Additionally, as the testes were obtained (i.e. removed) from the piglets, the teachings of Kim et al are considered to meet the limitation of castrating the young boar. Kim et al further teaches that visible connective tissue and tunica albuginea were removed (i.e. removing blood and adipose tissues) prior to digestion. (Page 1163, Acquisition of Testes and Preparation of Cell Suspensions). 
Kim et al fails to teach the following:
Testicular tissue obtained from a young boar 3 days after birth and infiltrated with saline containing 1% of double antibody (claim 1, step 1)
Wherein the PBS contains 1% of double antibody (claim 1, step 2)
Incubating the testicular tissue in DMEM/F12 media at 37C for 30 minutes to disperse testicular tissue, followed by centrifugation and removal of the supernatant (claim 1, step 3).
The volume of hyaluronidase, collagenase, trypsin, deoxyribonuclease, as well as the duration of shaking and incubation (Claim 1, steps 4-5)
Filtering the suspension sequentially through 80 mesh (177M), 200-mesh (74uM), and 300-mesh (44-53uM) (Claim 1, step 6)
The volume of culture medium in claim 1, step 7, mixing the second cell suspension by blowing; transferring the second cell suspension to culture for 2h; and replacing the culture medium (claim 1, step 7) 
Passaging the cells cultured in the cell culture dish; and inoculating 1 x 106 cells to each cell culture dish having a diameter of 6cm (claim 1, step 8; claim 7) 
Taking out the cell suspensions in the cell culture dishes after culture for 8h and cryopreserving the cell suspension at -20C (claim 1, step 9) 
 Adding cut testicular tissue to normal saline containing two antibiotics at a concentration of 1%; and culturing the testicular tissue at 37C and 5% CO2 in an incubator for 10-30 minutes (claim 2) 
Wherein the testicular tissue is obtained from a boar 3-5 days after birth (claim 3) 
Wherein the two antibiotics are a mixture of penicillin and streptomycin (claim 4) 
Wherein the DMEM/F12 media is prepared by mixing F12 medium and DMEM in a ratio of 1:1 for culture (claim 5). 
Goel et al teaches a method for the isolation and in vitro culture of porcine testicular cells (Abstract). They teach that testes were collected from crossbred piglets aged from 2 days to 3 weeks (claim 1, step 1; claim 3); (Page 128, Collection of Testes). For the isolation of gonocytes, testes tissues were washed with PBS and transported on ice within 2h to the laboratory in DMEM/F12 medium supplemented with antibiotics (page 128, Collection of Testes). Goel et al further teaches that to produce cell suspensions the testes were washed several times with PBS prior to the removal of the tunica and other connective tissues. (page 129, Preparation of Cell Suspensions).  The testes were minced with scissors and incubated in DMEM/F12 medium with streptomycin, penicillin, gentamycin, collagenase, and DNAse at 35C for 15 min while shaking (claim 2) (Page 129, Preparation of Cell Suspensions). The cells were then washed three times with DMEM/F12 and subsequently incubated with DMEM/F12 medium with collagenase 1.5mg/mL collagenase, 1.5mg/hyaluronidase, 0.5mg/mL trypsin, and 5ug/mL DNase for 30 minutes at the same conditions (claim 1, steps 4-5) (page 129, Preparation of Cell Suspensions). The cell suspensions were washed twice with medium, suspended in DMEM/F12 with FBS and filtered successively through 80-µm and 40- µm nylon meshes.  (claim 1, step 6) (page 129, Preparation of Cell Suspensions). The gonocytes were then isolated by density gradient centrifugation and seeded onto 60-mm (i.e. 6 cm) culture dishes at a density of 2 x 105 cells/cm2 (claim 1, step 7) (Page 130, Culture of isolated gonocytes). Cells were then cultured in DMEM/F12 medium at 37C and 5% CO2 (Claim 1, step 9; claims 5 and 7) (Page 130, Culture of isolated gonocytes).  As evidenced by ThermoFisher, DMEM/F12 is by definition a medium comprising a mixture of DMEM and F12 medium at a ratio of 1:1.  (whole document)
Dirami et al teaches a method of isolating cells from porcine testes (Abstract). They teach that eighty-day-old male Yorkshire pigs were anesthetized and the testes isolated (i.e. boars were castrated), decapsulated, minced into small pieces and suspended in DMEM/F12 medium (claim 1, step 3; claim 2; claim 5) (Page 225-226, Isolation of porcine type A spermatogonia.) The minced testes were then suspended in DMEM/F12 containing collagenase (1.5mg/mL) and Dnase (1pg/mL), and then incubated at 34Cfor 15 minutes in a shaking water bath (claim 1, steps 4-5) (Page 225-226, Isolation of porcine type A spermatogonia). After three washes in DMEM/F12 medium the tissue was then incubated in DMEM/F12 medium containing collagenase (1.5mg/mL), hyaluronidase (1.5mg/mL), trypsin (0.5mg/mL), and DNase (1ug/mL) for 30 minutes under the same conditions as above (claim 1, steps 4- 5) (Page 225-226, Isolation of porcine type A spermatogonia). The dispersed cells were then strained through an 80-µm and 40-µm nylon mesh (claim 1, step 6) (Page 225-226, Isolation of porcine type A spermatogonia).
Park et al also teaches a method of isolating cells from porcine testes (Abstract). They teach that testes were harvested from 1 to 4-day-old male piglets through routine castration surgery performed at a local farm (claim 1, step 1; claim 3) (Page 984-985, Animals). All animal procedures were approved by the IACUC of Kangwon National University (Page 984-985, Animals). The tunica albuginea and epididymis were then removed and transferred to the laboratory in ice-cold Dulbecco’s phosphate- buffered saline (PBS) containing 1% (w/v) antibiotic-antimycotic solution with 1h (i.e. infiltrating testicular tissue in normal saline containing 1% of an antibiotic, (claim 1, steps 1 and 2) (page 985, isolation of testicular cells from neonatal porcine testes). The tissue was then digested with 0.1% (w/v) of collagenase IV in DMEM at 37C for 15 minutes (claim 1, steps 4-5) .  (page 985, isolation of testicular cells from neonatal porcine testes). The fragmented tissues were then incubated sequentially and separately at 37C for 10 minutes in DMEM with 0.1% (w/v) hyaluronidase and 0.25% trypsin-EDTA, washed with DMEM, and then filtered through a 70-µm nylon mesh (Page 985, isolation of testicular cells from neonatal porcine testes).
Yu et al also teaches a method of isolating cells from porcine testes (Abstract). They teach that fresh testes were obtained from 7-day-old male pigs and transported in Dulbecco’s phosphate buffered saline (PBS) supplemented with 2% Penicillin-streptomycin (i.e. infiltrating the testicular tissue with saline containing 1% of a double antibiotic, claim 1, steps 1, 2; claim 4) (Page 2, 2.1 Collection of porcine testes). Testes were then washed and minced after removal of the epididymis and tunica albuginea (claim 2) (page 2, 2.2 isolation of porcine SLCs). Testicular fragments were then suspended in a solution with 0.75 mg/mL collagenase IV and 100ug/mL DNase, and then incubated with constant shaking at 34C for 90 minutes (claim 1, steps 4-5) (Page 2, 2.2 isolation of porcine SLCs). The cell suspension was then filtered through 160 and 59 µm nylon meshes (claim 1, step 6) (Page 2, 2.2 isolation of porcine SLCs). Following filtration of the cell suspension, the cells were treated with 1mg/mL of hyaluronidase and centrifuged (claim 1, steps 4-5) (Page 2, 2.2 isolation of porcine SLCs). The cells were then isolated and cultured in DMEM/F12 medium (claim 1, steps 7-8) (Page 2, 2.2 isolation of porcine SLCs).
Wang Y et al also teaches a method of isolating cells from boar testes (Page 886-887, Isolation and culture of immature boar sertoli cells). They teach that testes were obtained from immature boards (2-3 weeks of age), decapsulated, minced, and washed in 1:1, DMEM/F-12 medium (claim 1 step 1; claim 2 (Page 886-887, Isolation and culture of immature boar sertoli cells). The tissue was then dissociated by incubation in DMEM/F-12 containing 0.25 (w/v) trypsin and subsequently incubated for 40min at 32C with 0.3% (w/v) collagenase IV (claim 1, steps 4-5) (Page 886-887, Isolation and culture of immature boar sertoli cells). Excess collagenase was removed by washing with PBS and centrifuging the cells before removal of the supernatant (claim 1, steps 4-5) (Page 886-887, Isolationand culture of immature boar sertoli cells). Cell suspensions were then filtered through a 0.2 x 0.0385 mm filter, collected by centrifugation, resuspended, counted, and seeded into either 25cm? culture flasks (10°6 cells/flask) or 96-well plates (1.5-2x 1044 cells/well), and cultured at 5% CO2 at 32C in DMEM/F-12 medium (claim 1, steps 6-7; claim 7) (Page 886-887, Isolation and culture of immature boar sertoli cells). After 4-8 hours, cells were treated with Tris-HCL buffer to remove residual germ cells in the culture, washed, and resuspended in the above medium and cultured (claim 1, steps 7-9) (Page 886-887, Isolation and culture of immature boar sertoli cells).
Oatley et al also teaches a method for the isolation and culture of cells obtained from porcine testicular tissue (Paragraphs 0106-0127). They teach that dissected porcine testicular tissue is teased apart with micro forceps followed by digestion in a collagenase/DNase solution (1-5mg/mL collagenase and 5-10 mg/mL DNase) at 37C (claim 1, steps 4-5) (Paragraph 0107-0108). The tissue fragments are then allowed to settle, the supernatant removed, and the tissue washed with suitable physiological buffer (Paragraph 0109). Each time the tissue is allowed to settle followed by removal of the supernatant (wash), after the last settling incubation the tissue is re-suspended in trypsin/DNase digestion buffer (claim 1, steps 4-5) (Paragraph 0110). The tissue/cell suspension is incubated at 37C and more DNase solution added, followed by pipetting (i.e. blowing) to make a single cell suspension (Paragraph 0111). The tissue/cell suspension is then filtered through any suitable cell strainer to remove tissue fragments to yield a single cell suspension (claim 1, step 6) (Paragraph 0112). The cells are then washed in physiological buffer and/or medium, followed by centrifugation after each wash to remove the supernatant (claim 1, step 7) (Paragraphs 0113- 0120). The isolated cells were then cultured at a density of 2 x 10“6 in 6-well culture plates (claim 1, step 8-9; claim 7) (Paragraph 0122).
Guangxi also teaches a method for separating pig testicular cells (Abstract). They teach that testicular tissue is isolated, washed in alcohol, and the fat removed (Claim 1, step 1; claim 2) (Page 3, steps 1-2). The testis were then cut and incubated in DMEM/F12 medium with collagenase IV and DNase at 37C for 40-60 minutes while shaking (claim 1, steps 3-5; claim 2; claim 5) (Page 3, step 4). Following the first digestion the tissue sample was centrifuged, the supernatant removed, and the tissue/cells washed with DMEM/F12 (claim 1, steps 4-5) (Page 3, step 5). The tissue/cells were then digested in a DMEM/F12 solution containing collagenase IV, Unidasa II, and DNase at 37C for 20-30 minutes while shaking (Page 3, step 6). A nutrient solution was then added to stop the digestion followed by centrifugation and removal of the supernatant (Page 3, step 7). The tissue cells were then digested with trypsin, washed with medium, and washed with PBS as described above prior to filtration through 70 and 40um mesh screens (claim 1, steps 4-7) (Page 3-4, steps 8-11). The cells were then cultured for 2 hours at 32.5C and 5.5% CO2, collected, centrifuged, resuspended in medium, and added to culture plates (claim 1, step 7) (Page 3-4, steps 12-15).
Lima et al teaches purification methods for testicular germ cells that are obtained from multiple species (Abstract). They teach that the success of cell-sorting protocols with flow cytometry depends on the quality of input suspensions, which are affected by the efficiency of tissue dissociation (Page 886- 887, Isolation and culture of immature boar sertoli cells). They applied an enzymatic dissociation protocol optimized for mouse testis to all species (mice, rats, guinea pigs, mini pigs), referred to as a multispecies protocol, as well as defined species-specific protocols by adjusting incubation temperatures, times, and/or the concentrations and presence of different enzymes (page 2, Animals; Efficiency of tissue dissociation protocol is crucial for cell sorting with Hoechst staining, paragraph 02). They teach that generally species-specific dissociation protocols performed better as evaluated by flow cytometry identifying distinct cell clusters (Page 2, Animals; Efficiency of tissue dissociation protocol is crucial for cell sorting with Hoechst staining, paragraph 02). Together, this indicates that procedures for the isolation of testes cells will work across species barriers, but can be optimized for efficiency.
Pegg teaches that cryopreservation is the use of very low temperatures to preserve structurally intact living cells and tissues (Abstract). They teach that basic cryopreservation technology has allowed for the preservation of a wide range of cells/tissues, and these have found widespread applications in biology and medicine (page 51, Preservation of cells). Examples include the long-term preservation of spermatozoa from many species, embryos, ova, red and white blood cells, hematopoietic stem cells, tissue culture cells, etc. ( page 51, Preservation of cells) Lastly, Pegg teaches that if the characteristics of the cell are known, it is usually possible to predict with reasonable precision the conditions that will provide effective cryopreservation (Page 51, 3.1 Preservation of cells).
Together, the art discussed above teaches various incubation times, incubation steps, incubation temperatures, enzyme concentrations, antibiotic concentrations, buffers, mediums, and ages of animals utilized for the digestion of porcine testicular tissue that encompass those conditions and steps instantly claimed. Additionally, the art discussed above teaches various culture conditions, durations, and seeding densities for the isolated testicular cells. As such, it would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to optimize the method of isolating and culturing porcine testicular cells taught by Kim et al for variables such as incubation times, temperatures, buffers, mediums, volumes, enzyme concentrations, antibiotic concentrations, seeding densities, and culture durations. One of ordinary skill in the art would have been motivated to do so to improve the efficiency of tissue dissociation using methods and components known for this use, as taught by Lima et al (Page 886-887, Isolation and culture of immature boar sertoli cells). One of ordinary skill in the art would have a reasonable expectation of success as all the method steps and individual components were well known for the same use prior to the effective filing date of the claimed invention, as demonstrated by the prior art discussed above. Therefore, one of ordinary skill in the art would have a reasonable expectation of optimizing conditions using known methods and known components for the same purpose. Additionally, it would have been prima facie obvious to one of ordinary skill to include cryopreserving the isolated and cultured cell suspensions. One of ordinary skill would have been motivated to do so to preserve the cell suspensions for future applications, as taught by Pegg. One of ordinary skill in the art would have a reasonable expectation of success as methods for cryopreservation were well known prior to the effective filing date of the claimed invention, as taught by Pegg.
In general, differences in the concentration, temperature, incubation times, and volumes will not support the patentability of subject matter encompassed in the prior art unless there is evidence indicating such conditions are critical (See MPEP § 2144.05 (II)). "([W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The instant specification fails to provide evidence that the claimed variations of known conditions and method steps are critical to the claimed method. Absent such evidence, it would have been obvious to an artisan of ordinary skill, prior to the effective filing date, to try a finite number of possible combinations to predictably arrive at the claimed invention through routine optimization.
The references of record do not explicitly teach that the undertaken steps produce an agonist for improving boar sperm motility; however, the teachings would result in the steps being undertaken and the agonist being inherently produced.  

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Biol Reprod. 2010), Goel et al. (Biol Reprod. 2007), Dirami et al. (Biol Reprod. 1999), Park et al. (J Assist Reprod Genet. 2014), Yu et al. (Stem Cells Int. 2017), Wang Y et al. (Mol Reprod Dev. 2015), Oatley et al. (US Pat App. No. 2013/0211186), Guangxi University (CN103805560 ), Lima et al. (Biol Reprod. 2016), and Pegg (Method Mol Biol, 2007) as applied to claim 1 above, and further in view of Bhushan et al. (J Vix Exp. 2016).
The teachings of Kim et al, Goel et al, Dirami et al, Park et al, Yu et al, Wang Y et al, Oatley et al, Guangxi, , Lima et al, and Pegg regarding the limitations of claim 1 have been discussed previously.
However, they fail to teach wherein the medium of claim 1, step 7 is RPMI-1640 medium.
Bhushan et al also teaches a method of isolating cells from testicular tissue (Abstract, pages 2- 4). They teach that testis were collected from Wistar rats, washed with PBS, and digested Trypsin-DNase solution in a shaking water bath (Page 2-3, Preparation of Seminiferous Tubules). A Trypsin stop solution was added, the tissue/cells washed several times, and the supernatant removed between each wash (Page 2-3, Preparation of Seminiferous Tubules). The tissue/cells were then digested with a collagenase- hyaluronidase-DNase solution in a shaking water bath, washed, and supernatant removed (Page 3, Removal/Isolation of Peritubular cells (PTCs)). Lastly, they teach the cells were pelleted, resupsended in RPMI 1640 medium, seeded into tissue culture flasks, and cultured in RPMI 1640 medium (Page 3, Removal/Isolation of Peritubular cells).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of isolating testicular cells made obvious by Kim et al, Goel et al, Dirami et al, Park et al, Yu et al, Wang Y et al, Oatley et al, Guangxi, Lima et al, and Pegg to include culturing the obtained cells in RPMI 1640 medium. One of ordinary skill in the art would have been motivated to do so to utilize a known alternative basal culture medium. One of ordinary skill would have a reasonable expectation of success as RPMI 1640 is a widely utilized medium for mammalian cells and was demonstrated by Bhushan et al to be effective for culturing rat testicular cells. Therefore, one of ordinary skill in the art would reasonably expect that the same culture medium could also be utilized to culture testicular cells obtained from other mammalian species.
Response to Arguments
Applicant's arguments filed June 15, 2022 have been fully considered but they are not persuasive. 	
Applicants assert that the art of record does not teach that an agonist is prepared.  
This is not found persuasive.  As explained above, the combination of the references renders obvious the claimed steps, and once those steps are undertaken, the resulting agonist is inherently produced.  While the references may not have recognized that a board sperm motility agonist was being produced, there is nothing in the claimed steps that differentiates the cryopreserved product; rather applicants have discovered that the resulting product can be used as a boar sperm motility agonist.
Applicants assert that they have unexpected results, as the art did not predict or expect the attributes of the agonist.  
This is not found persuasive because there is nothing in the claimed preparation steps that differentiates the product from those that have been isolating previously; rather it is a new use for this optimized product that applicants have discovered.  This discovery, if novel and non-obvious, might be patentable if steps were included that distinguished its use as agonist for enhancing boar sperm motility such that it would distinguish itself over the prior art and the unexpected results would relate to the claim at issue.    
For at least these reasons, applicants’ arguments are not persuasive.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA E KNIGHT/             Primary Examiner, Art Unit 1632